                                                                                             Case 2:19-cr-00251-GMN-NJK Document 156 Filed 07/27/21 Page 1 of 3


                                                                                         1 KAREN A. CONNOLLY
                                                                                           KAREN A. CONNOLLY, LTD.
                                                                                         2 Nevada Bar No. 4240
                                                                                           6600 W. Charleston Blvd., Ste. 124
                                                                                         3 Las Vegas, NV 89146
                                                                                           Telephone: (702) 678-6700
                                                                                         4 Facsimile: (702) 678-6767
                                                                                           E-Mail:      advocate@kconnollylawyers.com
                                                                                         5 Attorney for Defendant, Marla Mariscal-Sanabia
                                                                                         6
                                                                                         7                               UNITED STATES DISTRICT COURT
                                                                                         8                                         DISTRICT OF NEVADA
                                                                                         9
                                                                                        10     UNITED STATES OF AMERICA,
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146




                                                                                                                                                       CASE NO.: 2:19-cr-00251-GMN-NJK
KAREN A. CONNOLLY, LTD.




                                                                                        11                               Plaintiff,
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                                                                                        STIPULATION TO CONTINUE
                                                                                        12     vs.                                                        SENTENCING HEARING
                                                                                                                                                              (Third Request)
                                                                                        13     MARLA MARISCAL-SANABIA,
                                               Karen A. Connolly




                                                                                        14                               Defendants.
                                                                                        15
                                                                                        16           IT IS STIPULATED AND AGREED, by and between Christopher Chiou,
                                                                                        17 Acting United States Attorney, and Susan Cushman, Assistant United States
                                                                                        18 Attorney, counsel for the United States of America, and Karen A. Connolly, counsel
                                                                                        19 for Defendant Marla Mariscal-Sanabia that the sentencing hearing currently
                                                                                        20 scheduled for August 4, 2021, be vacated and continued to September 15, 2021 at
                                                                                        21 9:00 AM.
                                                                                        22           The Stipulation is entered into for the following reasons:
                                                                                        23           1.        Counsel for the defendant has been out of the jurisdiction for 2 weeks
                                                                                        24 and needs additional time to prepare for Ms. Mariscal-Sanabia’s Sentencing.
                                                                                        25           3.        Defendant Mariscal-Sanabia is not in custody and has no objection to
                                                                                        26 a continuance.
                                                                                        27           4.        The parties agree to the continuance.
                                                                                        28 / / /
                                                                                              Stipulation and Order to Cont Sentencing (3rd).wpd
                                                                                                                                                   1
                                                                                             Case 2:19-cr-00251-GMN-NJK Document 156 Filed 07/27/21 Page 2 of 3


                                                                                        1           This is the third request to continue sentencing date filed herein.
                                                                                        2           Dated this 27th day of July, 2021.
                                                                                        3 KAREN A. CONNOLLY, LTD                                       CHRISTOPHER CHIOU
                                                                                                                                                       Acting United States Attorney
                                                                                        4
                                                                                           /s/ Karen A. Connolly                                        /s/ Susan Cushman
                                                                                        5 KAREN A. CONNOLLY                                            By: Susan Cushman
                                                                                          Counsel for Marla Mariscal-Sanabia                           Assistant United States Attorney
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                        10
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146
KAREN A. CONNOLLY, LTD.




                                                                                        11
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                        12
                                                                                        13
                                               Karen A. Connolly




                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                              Stipulation and Order to Cont Sentencing (3rd).wpd
                                                                                                                                                   2
                                                                                             Case 2:19-cr-00251-GMN-NJK Document 156 Filed 07/27/21 Page 3 of 3


                                                                                         1                               UNITED STATES DISTRICT COURT
                                                                                         2                                         DISTRICT OF NEVADA
                                                                                         3     UNITED STATES OF AMERICA,
                                                                                                                                                        CASE NO.: 2:19-cr-00251-GMN-
                                                                                         4                               Plaintiff,                     NJK
                                                                                         5     vs.                                                                  ORDER
                                                                                         6     MARLA MARISCAL-SANABIA,
                                                                                         7                               Defendants.
                                                                                         8
                                                                                         9           Upon the Stipulation of counsel, and good cause appearing,
                                                                                        10           IT IS HEREBY ORDERED that the sentencing date presently scheduled for
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146
KAREN A. CONNOLLY, LTD.




                                                                                        11 August 4, 2021 is hereby vacated and continued to September 15, 2021, at 9:00 AM.
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                        12           IT IS SO ORDERED.
                                                                                        13           Dated this ____
                                                                                                                 27 day of July, 2021.
                                               Karen A. Connolly




                                                                                        14
                                                                                        15
                                                                                        16
                                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                              Stipulation and Order to Cont Sentencing (3rd).wpd
                                                                                                                                                    3
